Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 July 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,070,818 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Instant Application 17/305,612
U.S. Patent No. 11,070,818 B1

(3. The method of claim 1, wherein the model is a first model, and wherein the one or more models include: the first model trained based on a first type of metadata associated with the content data, and a second model trained based on a second type of metadata associated with the content data, wherein the first type of metadata is different than the second type of metadata; and wherein providing the recommendations comprises: providing the recommendations based on the first type of metadata and the second type of metadata.)
1. A method, comprising:
receiving, by a device, content data, a first model, and a second model,
the content data including a first identifier of a first content item and a first set of metadata associated with the first content item, and
the first model being trained on different types of metadata than the second model;
processing, by a device and within a testing mode, metadata associated with content data to generate recommendations from one or more models;
processing, by the device and within a first testing mode of the device, the first set of metadata associated with the first content item, to generate first recommendations from the first model and second recommendations from the second model;

providing, by the device, the first identifier of the first content item and a combination of the first recommendations and the second recommendations to client devices;
receiving, by the device, user-generated target recommendations based on the recommendations;
receiving, by the device and from the client devices, user-generated target recommendations based on the combination of the first recommendations and the second recommendations;
processing, by the device, the user-generated target recommendations and the recommendations to determine a performance score associated with a model, of the one or more models, and provide feedback for updating the model; and
processing, by the device and within the first testing mode of the device, the user-generated target recommendations, the first recommendations, and the second recommendations, to determine a first performance score of the first model, a second performance score of the second model, and provide feedback for updating the first model and the second model; and
causing, by the device, the model to be updated based on the feedback and the performance score.
causing, by the device, the first model and/or the second model to be updated based on the feedback, the first 

5. The method of claim 4, wherein processing the one or more first inputs and/or the one or more second inputs comprises:
calculating a first conversion value for the first model based on a number of the one or more first inputs;
calculating a second conversion value for the second model based on a number of the one or more second inputs;
updating the first performance score of the first model based on the first conversion value; and
updating the second performance score of the second model based on the second conversion value.
4. The method of claim 1, wherein processing the user-generated target recommendations and the recommendations comprises: 

determining distance metrics associated with the user-generated target recommendations and a set of recommendations, of the recommendations, from the model; 



calculating weighted scores for the set of recommendations based on the distance metrics; and 



calculating the performance score based on the weighted scores to determine whether to cause the model to be updated.

determining first distance metrics associated with the user-generated target recommendations and the first recommendations;
determining second distance metrics associated with the user-generated target recommendations and the second recommendations;
calculating first weighted scores for the first recommendations based on the first distance metrics; and
calculating second weighted scores for the second recommendations based on the second distance metrics;
calculating the first performance score of the first model based on the first weighted scores to determine whether to cause the first model to be updated; and
calculating the second performance score of the second model based on the second 

6. The method of claim 1, wherein the user-generated target recommendations include at least one of the first recommendations or the second recommendations.
6. The method of claim 1, further comprising: generating a report relating to the performance score of the model.









7. The method of claim 1, further comprising: reevaluating the model after the model has been updated based on 

causing the first model or the second model to be deleted based on the first performance score or the second performance score;
generating a report relating to the first performance score of the first model, the second performance score of the second model, and/or the feedback for updating the first model and/or the second model; or
reevaluating the first model and/or the second model after the first model and/or the second model have been updated based on the feedback, the first 

one or more processors configured to: 


(9. The device of claim 8, wherein the first model is trained on different types of metadata than the second model.)








generate first recommendations from a first model and second recommendations from a second model based on content data, wherein the first model is different than the second model; 







receive user-generated target recommendations based on a combination of the first recommendations and the second recommendations; 


process the user-generated target recommendations, the first recommendations, and the second recommendations, to determine a first performance score of the first model or a second performance score of the second model; and 





















perform one or more actions based on the first performance score or the second performance score.

one or more processors configured to:
receive content data, a first model, and a second model,
the content data including a first identifier of a first content item, a first set of metadata associated with the first content item, a second identifier of a second content item, and a second set of metadata associated with the second content item, and
the first model being trained using a different technique than the second model;

process, within a first testing mode, the first set of metadata associated with the first content item, to generate first recommendations from the first model 

provide the first identifier of the first content item and a combination of the first recommendations and the second recommendations to client devices;

receive, from the client devices, user-generated target recommendations based on the combination of the first recommendations and the second recommendations;

process, within the first testing mode, the user-generated target recommendations, the first recommendations, and the second recommendations, to determine a first performance score of the first model and a second performance score of the second model;
process, within a second testing mode, the second set of metadata associated 
provide the second identifier of the second content item, the third recommendations, and the fourth recommendations to the client devices;
receive, from the client devices, one or more first inputs indicating selection of the third recommendations and/or one or more second inputs indicating selection of the fourth recommendations;
process, within the second testing mode, the one or more first inputs and/or the one or more second inputs, to update the first performance score of the first model and the second performance score of the second model; and
perform one or more actions based on the first performance score or the second performance score.










causing the first model or the second model to be deleted; 
generating a report; or 
reevaluating the first model or the second model.
11. The device of claim 10, wherein the one or more actions include one of:
causing the first model or the second model to be updated;
causing the first model or the second model to be deleted;
generating a report; or
reevaluating the first model or the second model; and
wherein the one or more additional actions include a different one of:
causing the first model or the second model to be updated;
causing the first model or the second model to be deleted;
generating the report; or
reevaluating the first model or the second model.
11. The device of claim 8, wherein the one or more processors are further configured to: 






update the first performance score of the first model based on the first conversion value.


calculate a second conversion value for the second model based on a number of the one or more fourth inputs;
update the first performance score of the first model based on the first conversion value; and
update the second performance score of the second model based on the second conversion value.


calculate first scores for the first recommendations based on first distance metrics; 



calculate the first performance score of the first model based on the first scores; and 

calculate the second performance score of the second model based on the second scores.


calculate first scores for the first recommendations based on first distance metrics;



calculate the first performance score of the first model based on the first scores; and

calculate the second performance score of the second model based on the second scores.

generating a report based on the first performance score of the first model and the second performance score of the second model; and 
providing the report for display.
14. The device of claim 8, wherein the one or more actions include:
generating a report based on the first performance score of the first model and the second performance score of the second model; and
providing the report for display.
14. The device of claim 8, wherein the user-generated target recommendations include at least one of the recommendations.
(6. The method of claim 1, wherein the user-generated target recommendations include at least one of the first recommendations or the second recommendations.)


Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,070,818 B1, and are analyzed similarly as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/WILLIAM J KIM/Primary Examiner, Art Unit 2421